IN THE COMMONWEALTH COURT OF PENNSYLVANIA



Pocono Mountain School District,     :
                 Petitioner          :
                                     :
            v.                       :
                                     :
Jeffrey Kojeszewski (Workers’        :
Compensation Appeal Board),          :    No. 1002 C.D. 2021
                  Respondent         :


                                   ORDER

      AND NOW, this 7th day of July, 2022, it is hereby ordered that the above-
captioned opinion filed on April 21, 2022, shall be designated OPINION, rather
than MEMORANDUM OPINION, and it shall be reported.



                                _____________________________________
                                CHRISTINE FIZZANO CANNON, Judge